Citation Nr: 0011681	
Decision Date: 05/03/00    Archive Date: 05/09/00

DOCKET NO.  98-17 866A	)	DATE
	)
	)


THE ISSUE

Whether an August 1998 decision of the Board of Veterans' 
Appeals which denied entitlement to service connection for 
post-traumatic stress disorder (PTSD) should be revised or 
reversed on the grounds of clear and unmistakable error.


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (the 
Board) on a motion by the moving party alleging clear and 
unmistakable error in a Board decision issued in August 1998.


FINDING OF FACT

The pleadings submitted by the moving party alleging clear 
and unmistakable error in the August 1998 Board decision do 
not clearly and specifically set forth the Board's claimed 
error of fact or law and why the result in the decision would 
have been manifestly different but for the alleged error.


CONCLUSION OF LAW

The motion is insufficient to support revision of the Board's 
August 1998 decision on the basis of clear and unmistakable 
error.  38 U.S.C.A. § 7111 (West Supp. 1999); 38 C.F.R. 
§§ 20.1403(a) & (c), 20.1404(b) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A Board decision is subject to revision on the grounds of 
clear and unmistakable error and must be reversed or revised 
if evidence establishes such error.  38 U.S.C.A. § 7111(a) 
(West Supp. 1999).  Review to determine whether clear and 
unmistakable error exists in a case may be instituted by the 
Board on its own motion, or upon request of a claimant at any 
time after the decision is made.  38 U.S.C.A. § 7111(c) and 
(d).  A request for revision is to be submitted directly to 
the Board and decided by the Board on the merits, 38 U.S.C.A. 
§ 7111(e), and a claim filed with the Secretary requesting 
such reversal or revision is to be considered a request to 
the Board, 38 U.S.C.A. § 7111(f).

Motions for review of Board decisions on the grounds of clear 
and unmistakable error are adjudicated pursuant to 
regulations published by VA in January 1999.  38 C.F.R. 
§§ 20.1400-1411 (1999).  According to the regulations, clear 
and unmistakable error is the kind of error, of fact or of 
law, that when called to the attention of later reviewers 
compels the conclusion, to which reasonable minds could not 
differ, that the result would have been manifestly different 
but for the error.  38 C.F.R. § 20.1403(a) (emphasis added).  
Generally, clear and unmistakable error is present when 
either the correct facts, as they were known at the time, 
were not before the Board, or the statutory and regulatory 
provisions extant at the time were ignored or incorrectly 
applied.  Id.  Review for clear and unmistakable error in a 
prior Board decision must be based on the record and the law 
that existed when the decision was made.  38 C.F.R. 
§ 20.1403(b).

The regulations cited above further provide that to warrant 
revision of a Board decision on the grounds of clear and 
unmistakable error, there must have been an error in the 
Board's adjudication of the appeal which, had it not been 
made, would have manifestly changed the outcome when it was 
made; if it is not absolutely clear that a different result 
would have ensued, the error complained of cannot be clear 
and unmistakable.  38 C.F.R. § 20.1403(c) (emphasis added).  
Examples of situations that are not clear and unmistakable 
include: (1) Changed diagnosis.  A new diagnosis that 
"corrects" an earlier diagnosis considered in a Board 
decision; (2) Duty to assist.  The Secretary's failure to 
fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, 
(3) Evaluation of evidence.  A disagreement as to how the 
facts were weighed or evaluated.  38 C.F.R. § 20.1403(d).  
Moreover, clear and unmistakable error does not include the 
otherwise correct application of a statute or regulation 
where, subsequent to the Board decision challenged, there has 
been a change in the interpretation of the statute or 
regulation.  38 C.F.R. § 20.1403(e).

In addition to the above, a motion for clear and unmistakable 
error in a Board decision must satisfy specific pleading 
requirements, and if it does not, the motion must be denied.  
38 C.F.R. § 20.1404(b).  The motion must set forth clearly 
and specifically the alleged error, or errors, of fact or law 
in the Board decision, the legal or factual basis for such 
allegations, and why the result would have been manifestly 
different but for the alleged error.  Id. (emphasis added).  
Non-specific allegations of failure to follow regulations, 
failure to give due process, and other general, non-specific 
allegations of error are examples of allegations that will 
not meet the pleading requirements necessary to file a motion 
for clear and unmistakable error in a Board decision.  Id.

Initially, as alluded to above, the Board notes that service 
connection for post-traumatic stress disorder (PTSD) was 
denied in an August 1998 decision of the Board which found 
that competent medical evidence tending to show a current 
diagnosis of PTSD had not been presented and therefore the 
claim was not well grounded.  In pleadings prepared by the 
moving party in November 1999 it was asserted that the 1998 
Board committed clear and unmistakable error (CUE) because 
the evidence was sufficient to show that the veteran had 
PTSD, and specifically that "the veteran truly has PTSD 
symptoms but examiners have been unable to provide a 
definitive diagnosis."  The moving party's representative 
has also attempted to incorporate by reference arguments made 
by the moving party in November 1998 in connection with a 
motion for reconsideration.  However, in view of the specific 
pleading requirements of 38 C.F.R. § 1404 that a CUE motion 
contain clear and specific allegations of CUE, the Board will 
limit its consideration to only those arguments submitted in 
conjunction with the motion for CUE.

The Board concludes that the moving party has failed to set 
forth persuasive reasons why the decision of August 1998 was 
clearly and unmistakably erroneous to the extent that, had 
the alleged errors not been committed, the outcome in the 
case would have been manifestly different.  38 C.F.R. 
§ 20.1404(b).  The caselaw of the Court and the regulations 
cited above are clear on the point that allegations of clear 
and unmistakable error must be supported by specific 
allegations of error in fact or law in the Board decision, 
and if it is not clear that a different result would have 
ensued but for the error, the error complained of cannot be 
clear and unmistakable.  The moving party's arguments are 
essentially disagreements with how the Board weighed or 
evaluated the evidence in its decision of August 1998.  See 
38 C.F.R. § 20.1403(d)(3) (disagreement as to how the facts 
were weighed or evaluated is not clear and unmistakable 
error).  In view of the above, the Board concludes that the 
moving party's pleadings do not sufficiently present valid 
arguments of the "very specific and rare" kind of error 
that constitutes clear and unmistakable error.  38 C.F.R. 
§ 20.1403(a) & (d)(3) (1999).  Without specific allegations 
of error in fact or law in the August 1998 Board decision 
which denied service connection for PTSD, the motion is 
insufficient to support revision of the Board's decision on 
the basis of clear and unmistakable error and the motion must 
be denied.


ORDER

The motion alleging clear and unmistakable error in the 
Board's August 1998 decision is denied.




		
	DEBORAH W. SINGLETON
Member, Board of Veterans' Appeals


 


